          Case 3:18-cv-01587-JD Document 126 Filed 10/09/19 Page 1 of 10




      MUSLIM ADVOCATES                                  MAYER BROWN LLP
 1    NIMRA H. AZMI (pro hac vice)                      ERIC B. EVANS (Bar No. 232476)
 2    P.O. Box 34440                                    3000 El Camino Real
      Washington, D.C. 20043                            Two Palo Alto Square, Ste. 300
 3    Telephone: (202) 897-2622                         Palo Alto, CA 94306
      Facsimile: (202) 508-1007                         Telephone: (650) 331-2063
 4    nimra@muslimadvocates.org                         Facsimile: (650) 331-4563
                                                        eevans@mayerbrown.com
 5
      LOTFI LEGAL, LLC
 6    SHABNAM LOTFI (pro hac vice)                      Attorneys for Emami Plaintiffs
      VERONICA SUSTIC (pro hac vice)
 7    P.O. Box 64
      Madison, WI 53701
 8    Telephone: (608) 259-6226
      Facsimile: (208) 977-9974
 9
      shabnam@lotfilegal.com
10    veronica@lotfilegal.com

11                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
12                                  SAN FRANCISCO DIVISION
13
     FARANGIS EMAMI, et al.,                             Case No. 3:18-cv-01587-JD
14
                         Plaintiffs,                     NOTICE OF MOTION; PLAINTIFFS’
15           v.                                          MOTION FOR LEAVE TO DISMISS
                                                         PLAINTIFFS SOHEIL VAZEHRAD AND
16   KEVIN K. McALEENAN, et al.,                         ATEFEHOSSADAT
17                                                       MOTAVALIABYAZANI’S CLAIMS
                         Defendants.                     WITHOUT PREJUDICE; AND
18                                                       MEMORANDUM IN SUPPORT

19                                                       Judge: Hon. James Donato
                                                         Hearing: November 21, 2019, 10:00 AM
20                                                       Place: San Francisco U.S. Courthouse,
21                                                              Courtroom 11, 19th Floor

22   NOTICE OF MOTION AND MOTION FOR LEAVE TO DISMISS PLAINTIFFS SOHEIL
     VAZEHRAD AND ATEFEHOSSADAT MOTAVALIABYAZANI’S CLAIMS WITHOUT
23                              PREJUDICE

24
            PLEASE TAKE NOTICE that on November 14, 2019 at 10:00 AM in the United States
25
     Courthouse for the Northern District of California, Courtroom 11, located at 450 Golden Gate
26
     Avenue, San Francisco, CA 94102, Plaintiffs will move, and hereby do move, for leave to withdraw
27
     Plaintiff Soheil Vazehrad and Plaintiff Atefehossadat Motavaliabyazani as named plaintiffs in this
28

     PLS’ NOTICE OF MOT. AND MOT. TO DISMISS CLAIMS                  CASE NO. 3:18-CV-01587-JD
          Case 3:18-cv-01587-JD Document 126 Filed 10/09/19 Page 2 of 10




 1 action and voluntarily dismiss their individual claims without prejudice. Because voluntary dismissal

 2 will not prejudice any party, Plaintiffs respectfully request that this Court grant their motion.

 3          Plaintiffs’ motion is made pursuant to Federal Rule of Civil Procedure 41(a)(2). The bases

 4 for this motion are set forth fully below.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                          ii
     PLS’ NOTICE OF MOT. AND MOT. TO DISMISS CLAIMS                     CASE NO. 3:18-CV-01587-JD
          Case 3:18-cv-01587-JD Document 126 Filed 10/09/19 Page 3 of 10




       MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO DISMISS PLAINTIFFS
 1      SOHEIL VAZEHRAD AND ATEFEHOSSADAT MOTAVALIABYAZANI’S CLAIMS
 2                           WITHOUT PREJUDICE
            I.      INTRODUCTION
 3
            Under Federal Rule of Civil Procedure 41(a)(2), Plaintiffs respectfully request that this Court
 4
     withdraw Plaintiff Soheil Vazehrad and Plaintiff Atefehossadat Motavaliabyazani as named plaintiffs
 5
     from this action and voluntarily dismiss their individual claims without prejudice. Plaintiffs make this
 6
     request following Defendants’ refusal to stipulate to a dismissal. Dismissal without prejudice of
 7
     Plaintiffs Vazehrad and Motavaliabyazani will not prejudice Defendants or any party in this litigation.
 8
     34 other putative class representatives remain who will vigorously pursue Emami Plaintiffs’ claims.
 9
     Moreover, this case is at an early stage: Defendants’ Motion to Dismiss the Second Amended
10
     Complaint remains pending, depositions have not been noticed, and Plaintiffs have not moved for
11
     class discovery or class certification. These circumstances strongly favor allowing the request to
12
     withdraw. Plaintiffs respectfully request that the Court grant Plaintiffs Vazehrad and
13
     Motavaliabyazani’s motion for leave to dismiss their claims without prejudice.
14
            II.     FACTUAL BACKGROUND
15
            Plaintiffs Vazehrad and Motavaliabyazani are an engaged couple who have been separated
16
     for years by Proclamation 9645. Second Amended Complaint (“SAC”) ¶¶ 183-87. Plaintiff Vazehrad
17
     is a U.S. citizen and Californian. SAC ¶ 183. He is one of 16 members of the putative Family Member
18
     Class. SAC ¶ 304. Plaintiff Motavaliabyazani is the fiancée of Plaintiff Vazehrad and is an Iranian
19
     national. SAC ¶ 184. She is one of 18 members of the Visa Applicant Class. SAC ¶ 304. Plaintiffs
20
     Vazehrad and Motavaliabyazani, disappointed that they remain separated over three years after their
21
     visa’s approval and over a year as plaintiffs in Emami, no longer wish to bear the burden of being
22
     named plaintiffs in Emami. Declaration of Nimra H. Azmi in Support of Plaintiffs’ Motion for Leave
23
     to Withdraw Plaintiff Soheil Vazehrad and Plaintiff Atefehossadat Motavaliabyazani’s Claims ¶ 2
24
     (hereinafter “Azmi Decl.”). Both Plaintiffs have done their duty thus far as representatives of their
25
     putative classes and the law does not require that they continue to serve as Plaintiffs against their will.
26
            Emami Plaintiffs, including Plaintiffs Vazehrad and Motavaliabyazani, filed the first
27
     Complaint on March 13, 2018. ECF No. 1. The First Amended Complaint on behalf of Family
28

     PLS’ MEM. IN SUPP. OF MOT. TO DISMISS CLAIMS                          CASE NO. 3:18-CV-01587-JD
          Case 3:18-cv-01587-JD Document 126 Filed 10/09/19 Page 4 of 10




 1 Member and Visa Applicant Classes, including Plaintiffs Vazehrad and Motavaliabyazani

 2 respectively, was filed on July 29, 2018. ECF No. 34. Following this Court’s February 4, 2019 order

 3 on Defendants’ Motion to Dismiss the First Amended Complaint, which denied dismissal of the

 4 Accardi claims and granted dismissal with leave to amend the constitutional and mandamus claims,

 5 Plaintiffs filed a SAC on behalf of Family Member and Visa Applicant Classes on April 10, 2019.

 6 ECF Nos. 74, 75.

 7           On June 13, 2019, Defendants moved to dismiss the SAC or, in the alternative, for summary

 8 judgment on the Accardi claims (“Defs.’ MTD/MSJ SAC”). ECF No. 98. On July 25, 2019, the Court

 9 heard arguments on the Defs.’ MTD/MSJ SAC. ECF No. 113. On September 12, 2019, the Court

10 issued an order permitting certain discovery related to Plaintiffs’ Accardi claim. ECF No. 122. As of

11 this filing, the Court has not ruled on Defs.’ MTD/MSJ SAC. Plaintiffs have not yet moved for class

12 discovery or class certification.

13           On September 24, 2019, Emami counsel were informed that Plaintiffs Vazehrad and

14 Motavaliabyazani, discouraged with the pace of the litigation, no longer wished to be plaintiffs in

15 Emami or continue to retain Emami counsel. Azmi Decl. ¶ 2. On September 30, 2019, Emami counsel

16 notified Defendants’ counsel by email of Plaintiffs Vazehrad and Motavaliabyazani’s desire to

17 withdraw and requested that Defendants’ counsel stipulate to the withdrawal without prejudice. Azmi

18 Decl. ¶ 4. See also Exs. A, B. On October 2, 2019, Defendants’ counsel, August Flentje, responded,

19 asking whether Emami counsel were “seeking dismissal in order to file new litigation on behalf of
20 your client raising similar claims” and refusing to stipulate to a dismissal of claims without

21 prejudice—even though this Court has yet to dismiss any of Emami Plaintiffs’ claims with prejudice.

22 Azmi Decl. ¶ 5. Defendants also conditioned any stipulation to dismissal on “[Emami counsel]

23 stipulat[ing] to be bound by the district court’s rulings in future litigation in a federal district court.”

24 Azmi Decl. ¶ 5. Plaintiffs’ counsel clarified that Plaintiffs Vazehrad and Motavaliabyazani were not

25 seeking to withdraw so Emami counsel could file a new case on their behalf. Emami counsel further

26 clarified that they did not plan to represent Plaintiffs Vazehrad and Motavaliabyazani in new
27 litigation. Azmi Decl. ¶ 6. On October 3, 2019, despite the clarification from Emami counsel, Mr.

28
                                          2
     PLS’ NOTICE OF MOT. AND MOT. TO DISMISS CLAIMS                       CASE NO. 3:18-CV-01587-JD
          Case 3:18-cv-01587-JD Document 126 Filed 10/09/19 Page 5 of 10




 1 Flentje refused to stipulate to a dismissal for Plaintiffs Vazehrad and Motavaliabyazani’s claims.

 2 Azmi Decl. ¶ 7.

 3          III.   ARGUMENT

 4                 a. Legal Standard for Voluntary Dismissal under Fed. R. Civ. P. 41(a)(2)

 5          Under Rule 41(a)(2), the Court may voluntarily dismiss a plaintiff’s claim “on terms that the

 6 court considers proper.” Fed. R. Civ. P. 41(a)(2). Voluntary dismissal under Rule 41(a)(2) should be

 7 granted unless Defendants can show that they “will suffer some plain legal prejudice as a result of the

 8 dismissal.” Hamilton v. Firestone Tire & Rubber Co., 679 F.2d 143, 145 (9th Cir. 1982). In deciding

 9 a motion for voluntary dismissal under Rule 41(a)(2), courts in this district assess: “(1) whether to

10 allow dismissal; (2) whether the dismissal should be with or without prejudice; and (3) what terms

11 and conditions, if any, should be imposed.” Fraley v. Facebook, Inc., No. 11-01726-LHK, 2012 WL

12 893152, at *2 (N.D. Cal. Mar. 13, 2012). When the dismissal does not dispose of the entire case, the

13 Court may also evaluate the dismissal’s effect on the other plaintiffs in the litigation. See Columbia

14 Cas. Co. v. Gordon Trucking, Inc., No. 09–05441–LHK, 2010 WL 4591977, at *3 (N.D. Cal. Nov.

15 4, 2010).

16          Additionally, Rule 41(a) can be used “to dismiss less than all of the parties.” Lake at Las

17 Vegas Inv’rs Grp., Inc. v. Pac. Malibu Dev. Corp., 933 F.2d 724, 728 (9th Cir. 1991). Furthermore,

18 courts have found that absent “good reason”, a plaintiff should not be compelled to litigate a case

19 against her will. Roberts v. Electrolux Home Prod., Inc., No. 12-1644-CAS (VBKX), 2013 WL
20 4239050, at 2 (C.D. Cal. Aug. 14, 2013).

21                 b. No Parties Will be Prejudiced if Plaintiffs Vazehrad and Motavaliabyazani’s
22                     Claims Are Voluntarily Dismissed without Prejudice.

23                         i. Defendants Will Not Suffer from Legal Prejudice if Plaintiffs
                              Vazehrad and Motavaliabyazani’s Claims Are Voluntarily Dismissed
24                            without Prejudice.
25          This Court should dismiss Plaintiffs Vazehrad and Motavaliabyazani’s claims without
26 prejudice, because their withdrawal will not result in any legal prejudice to Defendants. Legal
27 prejudice requires Defendants show “prejudice to some legal interest, some legal claim, [or] some

28 legal argument.” Westlands Water Dist. v. U.S., 100 F.3d 94, 97 (9th Cir. 1996). Legal prejudice has
                                                     3
   PLS’ NOTICE OF MOT. AND MOT. TO DISMISS CLAIMS CASE NO. 3:18-CV-01587-JD
          Case 3:18-cv-01587-JD Document 126 Filed 10/09/19 Page 6 of 10




 1 been recognized where dismissal without prejudice leads to “the loss of a federal forum, or the right

 2 to a jury trial, or a statute-of-limitations defense.” Id. No such legal consequences are possible here.

 3 Plain legal prejudice requires more than potential inconvenience that Defendants may face by

 4 defending an action in another forum, even if Plaintiffs Vazehrad and Motavaliabyazani might gain

 5 some “tactical advantage” because of the dismissal. Fraley, 2012 WL 893152, at *3. Similarly, the

 6 prospect of future litigation or uncertainty from an unresolved dispute does not create plain legal

 7 prejudice. See Smith v. Lenches, 263 F.3d 972, 976 (9th Cir. 2001).

 8          Defendants will not suffer plain legal prejudice if Plaintiffs Vazehrad and Motavaliabyazani’s

 9 claims are dismissed without prejudice. This case will continue forward without these Plaintiffs in

10 the same forum and with the same rights, defenses, and legal arguments available to Defendants. Nor

11 does the possibility that Plaintiffs Vazehrad and Motavaliabyazani may file a future related litigation

12 in another forum create plain legal prejudice to Defendants. As Defendants’ counsel’s email makes

13 clear, their refusal to stipulate to dismissal of Plaintiffs Vazehrad and Motavaliabyazani’s claims

14 without prejudice is linked to the possibility that Plaintiffs may file a new, similar action. Azmi Decl.

15 ¶ 5. See also Ex. B. Unfortunately for Defendants, in the Ninth Circuit, such concerns or uncertainty

16 do not satisfy the standard for plain legal prejudice to support denying dismissal of Plaintiffs’ claims

17 without prejudice. See Smith, 263 F.3d at 976.

18          Simply put, Proclamation 9645 has kept Plaintiffs Vazehrad and Motavaliabyazani apart for

19 years. SAC ¶¶ 183-87. They had hoped that participating in Emami would unite them. Azmi Decl.
20 ¶ 2. Unfortunately, their waiver has not been granted. Nothing in the law requires them to continue

21 as class representatives in an action they no longer wish to bear the burden of being a part and there

22 is no good reason to force them to remain part of this case. See Roberts, 2013 WL 4239050, at 2.

23                         ii. The Other Plaintiffs Will Not Be Prejudiced if Plaintiffs Vazehrad and
24                             Motavaliabyazani’s Claims Are Dismissed without Prejudice.
            The other Emami Plaintiffs and putative class members will not be prejudiced if this Court
25
     dismisses Plaintiffs Vazehrad and Motavaliabyazani’s claims without prejudice. Plaintiffs Vazehrad
26
     and Motavaliabyazani are two of 34 plaintiffs and putative class representatives across Emami.
27
     Plaintiff Vazehrad is one of 16 Family Member plaintiffs; Plaintiff Motavaliabyazani is one of 17
28
                                          4
     PLS’ NOTICE OF MOT. AND MOT. TO DISMISS CLAIMS                     CASE NO. 3:18-CV-01587-JD
          Case 3:18-cv-01587-JD Document 126 Filed 10/09/19 Page 7 of 10




 1 Visa Applicant plaintiffs. These remaining plaintiffs, who have been a part of the case since the First

 2 Amended Complaint, if not earlier, are positioned to continue as representatives of their putative

 3 classes so long as their visas remain ungranted, and they will bring the same claims and causes of

 4 action as Plaintiffs Vazehrad and Motavaliabyazani. Fraley, 2012 WL 893152, at *3 (finding no

 5 prejudice to the interest of putative classes when putative class representatives with historical

 6 involvement with the case remained and intended to prosecute the action with the same causes of

 7 action). Thus, neither Plaintiff Vazehrad nor Plaintiff Motavaliabyazani is indispensable to this action

 8 and their withdrawal will not affect the rights and standing of the putative classes and their members.

 9 As a result, there exists no good reason to force them to remain in this action.
                   c. The Factors Support Dismissing Plaintiffs Vazehrad and Motavaliabyazani’s
10                     Claims without Prejudice.
11          This Court should grant Plaintiffs Vazehrad and Motavaliabyazani leave to dismiss their
12 claims without prejudice. To determine whether a dismissal should be with or without prejudice,

13 courts consider: “(1) the defendant’s effort and expense involved in preparing for trial; (2) excessive

14 delay and lack of diligence on the part of the plaintiff in prosecuting the action; and (3) insufficient

15 explanation of the need to dismiss.” Senne v. Kansas City Royals Baseball Corp., No. 14-00608-JCS,

16 2016 WL 3648547, at *2 (N.D. Cal. July 6, 2016). In this case, these factors support that the dismissal

17 be granted without prejudice. Because these factors are met, it would be neither inequitable nor

18 prejudicial to Defendants to dismiss this case without prejudice, particularly since this Court has not

19 dismissed     any    of   Plaintiffs’   claims   with   prejudice   as   of   this   filing.   See,   e.g.,
20 Burnette v. Godshall, 828 F. Supp. 1439, 1443 (N.D. Cal. 1993) (holding that dismissal would be

21 with prejudice but only because plaintiff’s attorney had admitted that claim had been added without

22 proper diligence).

23          First, this case is at an early stage with trial still a distant prospect. This Court has yet to
24 dismiss any of Plaintiffs’ claims with prejudice. Defs.’ MTD/MSJ SAC remains pending. Defendants

25 have refused to produce any discovery as of this filing, beyond a manifestly incomplete and cherry-

26 picked “Administrative Record.” Class discovery and class certification have not yet started. As such,
27 Defendants have not begun preparing for trial in any meaningful sense. Moreover, any expended

28 effort or expenses will be unaffected by Plaintiffs Vazehrad and Motavaliabyazani’s withdrawal. No
                                                       5
   PLS’ NOTICE OF MOT. AND MOT. TO DISMISS CLAIMS CASE NO. 3:18-CV-01587-JD
          Case 3:18-cv-01587-JD Document 126 Filed 10/09/19 Page 8 of 10




 1 discovery—such as depositions—specific to Plaintiffs Vazehrad and Motavaliabyazani has occurred.

 2 The fact that the Administrative Record provided an update on their individual case is not so

 3 significant an effort or expense to support dismissal with prejudice. See ECF No. 98-1 at 356. The

 4 putative classmembers will remain to pursue the claims and the case will continue unchanged without

 5 Plaintiffs Vazehrad and Motavaliabyazani, because, as members of broader classes, Plaintiffs

 6 Vazehrad and Motavaliabyazani play no singular role here. See Senne, 2016 WL 3648547, at *3

 7 (“…Defendants have not pointed to any unique role played by these Plaintiffs that would render any

 8 other efforts by Defendants in this action a waste of time or resources.”). This factor supports

 9 dismissing Plaintiffs Vazehrad and Motavaliabyazani’s claims without prejudice.

10          Second, there has been no excessive delay or lack of diligence on part of Plaintiffs Vazehrad
11 and Motavaliabyazani. The first Emami complaint was filed on March 13, 2018, mere months after

12 the Supreme Court’s initial vacatur of the preliminary injunction imposed by the lower courts in

13 Trump v. Hawaii. ECF No. 1. Plaintiffs have actively litigated the case, amending the complaint twice

14 and briefing several issues. And in light of the early stages of this case discussed above, the instant

15 motion has not been excessively delayed nor has its timing meaningfully prejudiced Defendants. See

16 Senne, 2016 WL 3648547, at *3 (holding that Defendants were not prejudiced when withdrawal was

17 sought before motion for class certification). This factor also supports granting Plaintiffs Vazehrad

18 and Motavaliabyazani’s dismissal without prejudice.

19          Third, Plaintiffs Vazehrad and Motavaliabyazani have provided a more-than-sufficient reason
20 for their desire to withdraw from the case: they are disappointed with the pace of the litigation and

21 continue to suffer from their separation because of the Muslim Ban. In light of this, they are unwilling

22 to continue with the burden of being named plaintiffs in this case. This final factor also supports

23 dismissing Plaintiffs Vazehrad and Motavaliabyazani’s claims without prejudice.

24                  d. The Terms and Conditions Demanded by Defendants for Stipulating to a
25                     Withdrawal Are Improper.
            In his October 2 email, Defendants’ counsel, Mr. Flentje, implied that counsel were planning
26
     to forum shop on Plaintiffs Vazehrad and Motavaliabyazani’s behalf and stated that Defendants
27
     would stipulate to dismissal only if Plaintiffs’ counsel agreed to be bound by this Court’s rulings in
28
                                          6
     PLS’ NOTICE OF MOT. AND MOT. TO DISMISS CLAIMS                     CASE NO. 3:18-CV-01587-JD
          Case 3:18-cv-01587-JD Document 126 Filed 10/09/19 Page 9 of 10




 1 all future litigations in any federal district court. Azmi Decl. ¶ 5. See also Ex. B. Even after counsel

 2 had clarified that they were not planning to file a new action on behalf of Plaintiffs Vazehrad and

 3 Motavaliabyazani or continue on as their attorneys once withdrawal was completed, Defendants’

 4 counsel refused to retract these expansive and unfair conditions and stipulate to Plaintiffs’ withdrawal.

 5 Azmi Decl. ¶ 7. To use the withdrawal of a plaintiff to strong-arm Plaintiffs’ counsel into a broad

 6 mandate on how they can represent future clients—not only Plaintiffs Vazehrad and

 7 Motavaliabyazani—is unethical and an improper, coercive condition to seek to impose. Moreover, it

 8 unduly burdens the rights of Plaintiffs Vazehrad and Motavaliabyazani. As Emami counsel flagged

 9 for Defendants’ counsel, California Rules of Professional Conduct explicitly prohibit offering or

10 making any agreement pertaining to a client controversy that restricts an attorney’s right to practice,

11 including agreements to not represent clients or pursue certain claims. See Ex. B. See also Prof.

12 Conduct Rule 5.6. This is to ensure, in part, that the public’s access to counsel is not inhibited and

13 that negotiations are not distorted with considerations unrelated to the client. In Re J.T. Thorpe, Inc.,

14 870 F.3d 1121, 1137 (9th Cir. 2017). Defendants’ proposal was improper, implicating both public

15 access to counsel and reaching a scope far beyond Plaintiffs Vazehrad and Motavaliabyazani, and

16 Plaintiffs’ counsel properly refused it. The dismissal of Plaintiffs Vazehrad and Motavaliabyazani

17 claims should be granted without prejudice and without unjust and unethical conditions.

18          IV.     CONCLUSION

19          For these reasons, Plaintiffs’ Motion to Withdraw Plaintiffs Soheil Vazehrad and
20 Atefehossadat Motavaliabyazani’s Claims Without Prejudice should be granted.

21

22 DATED: October 9, 2019
          Washington, D.C.
23                                                              /s/ Nimra H. Azmi
                                                                Nimra H. Azmi
24                                                              MUSLIM ADVOCATES
                                                                P.O. Box 34440
25
                                                                Washington, D.C. 20043
26                                                              Telephone: (202) 897-2564
                                                                Fax: (202) 508-1007
27                                                              nimra@muslimadvocates.org

28                                              Attorney for Emami Plaintiffs
                                          7
     PLS’ NOTICE OF MOT. AND MOT. TO DISMISS CLAIMS CASE NO. 3:18-CV-01587-JD
         Case 3:18-cv-01587-JD Document 126 Filed 10/09/19 Page 10 of 10




 1                                  CERTIFICATE OF SERVICE
 2
           I hereby certify that on the 9th day of October, 2019, I electronically filed PLAINTIFFS’
 3
     MOTION FOR LEAVE TO DISMISS SOHEIL VAZEHRAD AND ATEFEHOSSADAT
 4
     MOTAVALIABYAZANI’S CLAIMS WITHOUT PREJUDICE with the Clerk of the Court via
 5

 6 CM/ECF. I also certify that the foregoing document should automatically be served this day on all

 7 counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF.

 8                                                            /s/ Nimra H. Azmi
                                                              Nimra H. Azmi
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                          8
     PLS’ NOTICE OF MOT. AND MOT. TO DISMISS CLAIMS                CASE NO. 3:18-CV-01587-JD
